Citation Nr: 1754074	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation due to a June 30, 2010 surgical treatment requiring convalescence beyond September 1, 2010.

2.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, bilateral plantar fasciitis, and bilateral hallux valgus, including as secondary to the service-connected bilateral plantar callus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from July and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Regarding the characterization of the foot disability claim, although the Veteran initially submitted claims for service connection for bilateral pes planus, bilateral plantar fasciitis, and bilateral hallux valgus, the record reveals various diagnoses of bilateral foot disabilities.  The Board combined the issues on appeal to contemplate the Veteran's foot disabilities, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The issue of entitlement to service connection for a bilateral foot disability, to include as secondary to the service-connected bilateral plantar callus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent surgery on his service-connected left foot disability on June 30, 2010, which necessitated convalescence.

2.  Resolving all reasonable doubt in the Veteran's favor, his left foot required convalescence until October 4, 2010, 


      (CONTINUES ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for convalescence following surgery of the left foot to October 4, 2010, have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Applicable Laws and Regulations 

Under 38 C.F.R. § 4.30, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

Analysis

The Veteran received a temporary 100 percent disability rating from June 30, 2010, to September 1, 2010, for convalescence following surgery on his service connected left foot disability.  He subsequently filed for an extension of convalescence.  The RO denied an extension, finding that a July 30, 2010 treatment records indicates that he was in a CAM boot with no further physician instructions to continue non weight bearing from that point forward.  

The Veteran asserts that he required convalescence for his left foot surgery beyond the end date of September 1, 2010 (i.e., until October 2010).  

Post-operation treatments notes from Salisbury VAMC dated July 2, 2010, reflect that the Veteran was seen two days after his surgery and instructed to continue non-weight bearing using crutches.  During a follow-up a week later, the Veteran reported that the splint was slinging off his leg which caused him to fall at home.  He was again instructed to continue non-weight bearing using crutches. 

In a July 2010 statement in support of claim, the Veteran indicated that his physician informed him that his convalescence period will last until at least August 20, 2010, but possibly longer until October 2010.  The Veteran submitted an additional statement in support of claim on September 2010, where he noted that his convalescence time after his surgery had been extended.  He further stated that he was not scheduled to see his physician until October 4, 2010, to determine if he can stop using crutches and begin bearing weight. 



Additional post-operative treatment notes from Salisbury VAMC dated October 4, 2010, reflect pain improvement, and indicate an order for custom orthotics. 

Private treatment notes dated January 2011 indicate that the Veteran had pain in his left foot after surgery, which did not solve his problem.  

On review of all evidence, and resolving any doubt in the Veteran's favor, the Board finds the evidence is in equipoise as to whether an extension is warranted.  
The July 2010 treatment notes show that he was issued a CAM boot with no further instruction to avoid weightbearing.  The Veteran refutes a statement in the SSOC that he missed an August 20, 2010, VA follow-up appointment; rather he states that he went to VA on August 19 and was told that he could not be seen until October 4, 2010.  He also states that he was told to wear the CAM boot until that time.  He also states that he never told the doctor that his left foot pain had improved.  The Board finds the Veteran's statements at least plausible and the Board has no reason to doubt the credibility of his statements.  There are no medical treatment records dated September 2010.   It was not until the Veteran was seen on October 4, 2010, when improvement in pain was noted, and he was ordered orthotics.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's convalescence period should be extended beyond September 1, 2010.  Resolving the benefit of the doubt in the Veteran's favor, the Board extends his convalescence period until October 4, 2010.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board considered whether an extension is warranted for any time after October 4, 2010.  However, there is no medical or lay evidence suggesting that any criteria under 38 C.F.R. § 4.30 were met to warrant an extension beyond this date, and the Veteran himself has not asserted that his condition warranted an extension beyond this date.  Therefore, the Board concludes that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 is warranted until October 4, 2010, but not beyond.  


ORDER

Entitlement to an extension of a temporary total evaluation for convalescence following surgery for a service-connected left foot disability to October 4, 2010, but not beyond, is granted. 


REMAND

A remand is necessary in order to afford the Veteran a VA examination in connection with his remaining bilateral foot claim on appeal. 

The Board notes that the Veteran has not been provided a VA examination with regard to his claimed bilateral foot disabilities.  Notably, his January 2009 and July 2016 VA foot examinations specifically addressed the severity of his service-connected bilateral plantar callus without any mentioning of the other claimed conditions on appeal.  Furthermore, as indicated above, the record is replete of various diagnoses of foot disabilities, and the Veteran asserts direct and secondary basis for entitlement.  Therefore, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent statement of the case.

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available outstanding records from any identified private healthcare provider who provided foot treatment.  **If new records are identified, associate them with the claims file prior to scheduling the Veteran for a VA examination. 


3.  Specifically attempt to obtain records with any necessary authorization forms from Fort Campbell (2005-2006) and Fort Hood (2004-2005) where he reportedly received treatment as a dependent for foot conditions.  

4.  After completing the above development and associating with the claims file any additional records that were obtained, provide the Veteran with a VA examination by an appropriate examiner to determine the nature and etiology of his bilateral foot disabilities.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Indicate all bilateral foot disabilities (aside from service-connected bilateral plantar callus) currently shown, to include pes planus, hallux valgus, and plantar fasciitis.  

If a foot disability is NOT currently shown on examination, the examiner MUST still address the prior diagnoses and explain why they have resolved or otherwise no longer result in any pathology. 

(b) For any foot disability diagnosed since the March 2010 date of the claim, opine whether it had its onset during active service or is otherwise related to it. 



(c)  For any foot disability diagnosed since the date of the claim, opine whether it was caused or AGGRAVATED (chronically worsened) by the Veteran's service-connected bilateral plantar callus or treatment of such disability to include the June 30, 2010 left foot surgery. 

**In doing so, please ADDRESS the following: 

(i)  The Veteran's assertion that while he served in Korea he had a small surgical procedure to remove a growth in his foot, and post-service, the pain has gotten worse, which prevented him from being able to walk normally.  See statement in support of claim VBMS 06/22/2008 and statement in support of claim VBMS 08/21/2008.  

(ii)  Treatment notes from Charlotte COBC dated September 2009 indicating past history of bilateral foot pain with the conclusion that the pain was likely due to callus on the soles. 

(iii)  Treatment noted from Salisbury VAMC dated October 2009 showing "hyperkeratosis plantar medial heels plantar 3rd MPTJ left and plantar 2nd MPTJ right," "slight decreased medial arch height," and "pes planus forefoot keratomas heel keratosis."

(iv)  Treatment noted from Salisbury VAMC dated March 2010 showing decreased medial arch height, forefoot inverted on rear foot with excessive lateral column overload, and heels in slight valgus position; hyperkeratosis noted plantar forefoot inferior to metatarsal heads right #3 and 5, left #4, plantar heels, dorsal #5 toe PIPJ right and left, and medial hallux right and left; diagnoses of severe painful hyperkeratosis left foot with likely compensatory callus lesions to the right foot and pes planovalgus deformity both feet, and; active problems list showing "flatfoot." 

(v)  Treatment noted from Salisbury VAMC dated June 2010 (pre-operative notes) showing diagnosis of flatfeet. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


